[exhibit102nelnetparentco001.jpg]
DocuSign Envelope ID: 46683508-267C-4318-8B83-D004D7A5098C PARENT COMPANY
AGREEMENT This PARENT COMPANY AGREEMENT (the "Agreement"), dated as of , is made
and entered into by and among the FEDERAL DEPOSIT INSURANCE CORPORATION, a
Federal banking agency existing under the laws of the United States and having
its principal office in Washington, DC (the "FDIC"); NELNET, INC., a corporation
duly organized and existing under the laws of the State of Nebraska with
headquarters at 121 South 13th Street, Suite 100, Lincoln, NE, 68508 (the
"Parent Company"); MICHAEL DUNLAP, controlling shareholder of the Parent Company
(the "Controlling Shareholder"); and NELNET BANK, a proposed Utah-cha~~tered
industrial bank, located at 13907 S. Minuteman Drive, Draper, Salt Lalce County,
Utah 84020 (the "Applicant"). WITNESSETH: WHEREAS, the FDIC is authorized by
sections 5, 6 and 11 of the Federal Deposit Insurance Act (the "FDI Act"), 12
U,S.C. §§ 1815, 1816, and 1821, to act on all applications for Federal Deposit
Insurance by depository institutions and to insure the deposits of all such
institutions entitled to the benefits of Federal Deposit Insurance; WHEREAS, the
Applicant is a proposed Utah-chartered industrial bank being foamed as a
wholly-owned subsidiary of the Parent Company that has submitted to the FDIC an
application for Federal Deposit Insurance (the "Application"); WHEREAS, the
Parent Company is a publicly traded company and desires to organize the
Applicant to originate, refinance and service private student and consumer
loans, and to offer deposit products; WHEREAS, the FDIC has determined that this
Agreement is necessary to better address the potential risks to the Applicant
and the Deposit Insurance Fund; WHEREAS, the FDIC is required by section 38A(b)
of the FDI Act, 12 U.S.C. § 18310- 1(b), to require the Parent Company to serve
as a source of financial strength to the Applicant; WHEREAS, the Applicant, the
Parent Company, and the Controlling Shareholder have expressed their willingness
to submit to such conditions as the FDIC inay determine are reasonable and
necessary for this purpose; NOW, THEREFORE, in consideration of the premises,
terms, and conditions contained herein, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:



--------------------------------------------------------------------------------



 
[exhibit102nelnetparentco002.jpg]
DocuSign Envelope ID: 46883508-2B7C-4318-8883-D004D7A5098C 1. Effectiveness;
Approval of the FDIC. Upon approval of the Application by the FDIC, this
Agreement shall become fully effective and binding upon the parties hereto. 2.
Obligations of the Parent Company. a) Capital and Liquidity. Parent Company
shall (or the Controlling Shareholder shall cause the Parent Company to)
maintain the Applicant's capital and liquidity at such levels as the FDIC deems
appropriate, as reflected in the terms of a Capital and Liquidity Maintenance
Agreement (CALMA) entered into by and among the Parent Company, the Controlling
Shareholder, the FDIC, and the Applicant; and take such other actions as the
FDIC deems appropriate to provide the Applicant with resources for additional
capital and liquidity. b) Subsidiary Listing. The Parent Company shall submit to
the FDIC annually a listing of all of its subsidiaries and affiliates. Such
listing should be submitted by March 31 of each year following approval of this
Application for the prior year-end. c) Examination. The Parent Company consents
to examination by the FDIC of the Parent Company and each of its subsidiaries to
monitor compliance with this Agreement, the CALMA, and the provisions of the FDI
Act or any other Federal law that the FDIC has specific jurisdiction to enforce
against the Parent Company or its subsidiaries and affiliates. d) Reports. The
Parent Company shall submit to the FDIC such reports as may be requested by the
FDIC to keep the FDIC informed as to the Parent Company's financial condition,
systems for monitoring and controlling financial, compliance, and operating
risks, and transactions with the Applicant; and as to compliance by Parent
Company and its subsidiaries and affiliates, including the Applicant, with
applicable provisions of the FDI Act or other Federal laws that the FDIC has
specific jurisdiction to enforce against the Parent Company and its
subsidiaries, including, without limitation, those laws and regulations
governing transactions and relationships between any depository institution and
its affiliates. e) Records. The Parent Company shall maintain such records as
the FDIC may deem necessary to assess the risks to the Applicant or the Deposit
Insurance Fund. ~ Board Representation. The Parent Company shall limit its
representation, and the representation of its subsidiaries and affiliates,
direct and indirect, on the Board of Directors of the Applicant to no snore than
twenty-five (25) percent of the members of such Board of Directors, g) Control.
The Parent Company shall provide written notification to the FDIC within thirty
(30) calendar days of becoming aware of any person who newly acquires or



--------------------------------------------------------------------------------



 
[exhibit102nelnetparentco003.jpg]
DocuSign Envelope ID: 46663508-267C-4318-8683-D004D7A5098C reacquires control,
directly or indirectly, by owning, controlling, or holding the power to vote ten
(10) percent or more of any class of voting shares of the Parent Company or
acquires the ability to vote teii (10) percent or more of the votes available to
be cast in a shareholder vote. h) Non-Compliance with Agreements. Parent Company
shall notify the FDIC within ten (10) calendar days of any non-compliance with
any of the covenants in (i) any agreements with its lenders or investors,
including credit agreements, bond indentures, or similar documents; or (ii) any
funding or similar agreements. 3. Contin~encv Planning. a) Contingency Plan
Required. No later than thirty (30) calendar days prior to the Applicant opening
for business, the Parent Company shall submit a written Contingency Plan to the
FDIC, seeking the FDIC's written determination of no supervisory objection
thereto. Such Contingency Plan shall contain the information required under
paragraph 3 c) hereof. b) Adoption of the Contingency Plan. Within ten (10)
calendar days of receipt by the Parent Company of the FDIC's non-objection to
the Contingency Plan, the Parent Company shall adopt and thereafter implement
and adhere to such Contingency Plan. Within ten (10) calendar days of adopting
the Contingency Plan, the Parent Company shall submit to the FDIC a certified
copy of a resolution by the Parent Company's Board of Directors approving and
adopting the Contingency Plan and committing that in the future the Parent
Company will take such actions as may be needed for the Applicant to
successfully implement any recovery actions or disposition strategies provided
in the Contingency Plan, c) Contents of Contingency Plan. The Contingency Plan
shall: i) Describe the overall organizational and legal structure of the Parent
Company and of the Applicant; ii) Identify scenarios in which each of the Parent
Company and the Applicant would be likely to experience significant financial or
operational stress; iii) Describe the Applicant's core business lines and any of
the Applicant's operations that may be critical in maintaining the financial
strength and viability of the Applicant or the Parent Company ("critical
operations"); iv) Identify specific indicators of risk or severe stress that
could negatively impact the Parent Company's ability to serve as a source of
strength for the Applicant and describe actions that would be taken by the
Parent Company to improve the Patent Company's ability to serve as a source of
strength for the Applicant;



--------------------------------------------------------------------------------



 
[exhibit102nelnetparentco004.jpg]
DocuSign Envelope ID: 46B63508-2B7C-4318-8683-D004D7A5098C v) Identify specific
indicators of risk or severe stress that could threaten the Applicant's critical
operations or otherwise result in the failure or insolvency of the Applicant and
describe actions that would be taken by the Applicant, or the Parent Company, to
enable the Applicant to recover from such risk or severe stress ("recovery
actions"); vi) Describe the strategy for ensuring the Applicant is adequately
protected from risks that may arise from the activities of the Parent Company
and any of its subsidiaries and affiliates at the time, and for the duration, of
any recovery actions; vii) Identify the points) at which further recovery
actions are unlikely to restore the Applicant to financial strength and
viability or otherwise remedy financial or operational sh~ess; viii) Set forth
options for the orderly wind down of the Applicant through liquidation, sale, or
merger, without the appointment of a conservator or receiver (each, a
"disposition strategy"), through the description of the specific steps,
including a projected timeline, for the execution of each disposition strategy;
and ix) Estimate the amount of capital and liquidity that would be required for
the Applicant to successfully complete each disposition strategy, including but
not limited to the source of funds to pay operating expenses and the source of
funds to pay deposits, other debt, and other obligations. d) Material Event. The
Parent Company shall submit to the FDIC for determination of no supervisory
objection an updated Contingency Plan upon the occurrence of any event that
materially alters: i) the organizational or legal structure of the Parent
Company or the Applicant; ii) the core business lines or critical operations of
the Applicant; or iii) the financial condition of the Parent Company or the
Applicant. 4. Miscellaneous Provisions. a) Definitions. The term "Board of
Directors" includes, for a corporation, the board of directors, and for a
limited liability company, the board of managers or the managing members, as
appropriate. The term "subsidiary" means any company that is directly or
indirectly controlled by another company, and "control" has the meaning given it
in section 7(j)(8)(B) of the FDI Act, 12 U.S.C. § 1817(j)(8)(B), and includes
the presumption of control reflected in section 303.82(b)(1) of the FDIC's Rules
and Regulations, 12 C.F.R. § 303.82(b)(1). Other terms used in this Agreement
that are not 4



--------------------------------------------------------------------------------



 
[exhibit102nelnetparentco005.jpg]
DocuSign Envelope ID: 46863508-267C-4318-8683-D004D7A5098C otherwise defined
herein have the meanings given to them in section 3 of the FDI Act, 12 U.S.C. §
1813. b) Enforceability as a Written Agreement. In addition to any other
remedies provided by law, the parties agree that this Agreement is binding and
enforceable by the FDIC as a written agreement pursuant to sections 8 and 50 of
the FDI Act, 12 U.S.C. §§ 1818 and 1831aa, against the Applicant, the Parent
Company, the Controlling Shareholdet~, and their successors and assigns. c)
Conservatorship or Receivership of tl~e Applicant. In the event of the
appointment of a conservator or receiver for the Applicant, the obligations of
the Parent Company hereunder shall survive said appointment and be enforceable
by the FDIC as conservator or receiver. d) Bankruptcy Treatment of Commitments.
The parties agree that obligations of the Patent Company and the Applicant
contained in this Agreement include commitments to maintain the capital and
liquidity of the Applicant and, if a bankruptcy petition is filed by or against
the Parent Company, the obligations of the Parent Company contained in this
Agreement shall be immediately cured by the Parent Company pursuant to 11 U.S,C.
§ 365(0), and any claim for a subsequent breach of the Parent Company's
obligations herein shall be entitled to priority under ll U.S.C. § 507(a)(9). e)
Authority of the Parent Company and the Applicant. The'Board of Directors of
each of the Parent Company and the Applicant have each approved a Resolution
authorizing the Parent Company and the Applicant to enter into this Agreement. A
certified copy of each duly adopted Resolution is attached hereto and is
incorporated herein by reference. ~ Governing Law. This Agreement and the rights
and obligations hereunder shall be governed by, and shall be construed in
accordance with, the Federal laws of the United States, and in the absence of
controlling Federal laws, in accordance with the laws of the State of Delaware.
g) No Waiver. No failure or delay in the exercise of any right or remedy on the
part of any of the parties hereto shall operate as a waiver or termination
thereof, nor shall any exercise or partial exercise of any right or remedy
preclude any other or further exercise of such right or remedy or any other
right or remedy. h) Severability. In the event any one or more of the provisions
contained herein should be held invalid, illegal, or unenforceable in any
respect, the validity, legality, and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby. The
parties shall endeavor in good faith to replace the invalid, illegal, or
unenforceable provision with a valid provision, the effect of which comes as
close as possible to that of the invalid, illegal, or unenforceable provision.



--------------------------------------------------------------------------------



 
[exhibit102nelnetparentco006.jpg]
DocuSign Envelope ID: 46BB3508-2B7C-4318-8683-D004D7A5098C i) Modifications.
This Agreement may not be modified, amended, changed, discharged, terminated,
released, renewed, or extended in any manner except by a writing signed by all
of the parties. j) Addresses for and Receipt of Notice. Any notice,
correspondence, or submission required by this Agreement shall be provided in
writing and shall be delivered by hand or sent by United States express mail or
commercial express mail, postage prepaid, and addressed as follows: If to the
Parent Company: Nelnet, Inc. Attn: Timothy Tewes, President 1248 "O" Street,
Suite 900 Lincoln, NE 68508 If to the Controlling Shareholder Michael S. Dunlap
1248 "O" Street, Ste. 900 Lincoln, NE 68508 If to the Applicant: Nelnet Banlc
Attn: Timothy Tewes 1248 "O" Street, Ste. 900 Lincoln, NE 68508 If to the FDIC:
Associate Director, Division of Risk Management Supervision Risk Management
Examination Branch Federal Deposit Insurance Corporation 550 17t~' Street, NW
Washington, DC 20429 k) No Assignment. This agreement may not be assigned or
transferred, in whole or in part, without the prior written consent of the FDIC.
1) Binding on Parties, Successors and Assigns. This Agreement is binding on the
parties hereto, their successors and assigns. m) Joint and Several Liability.
The obligations, liabilities, agreements, and commitments of the parties
contained herein are joint and several, and the FDIC may pursue any right



--------------------------------------------------------------------------------



 
[exhibit102nelnetparentco007.jpg]
DocuSign Envelope ID; 46683508-267C-4318-8683-D004D7A5098C or remedy that it may
have against one or more of the other parties without releasing or discharging
any other party. n) Complete Agreement. This Agreement is the complete and
exclusive statement of the agreement between the parties concerning the
commitments set forth in the Agreement, and supersedes all prior written or oral
communications, representations, and agreements relating to the subject matter
of the Agreement, except that this Agreement does not affect or otherwise alter
the CALMA, o) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all such
counterparts taken together shall constitute one and the same Agreement. IN
WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of the
day and year indicated above. 9ned~ b N~ , B3' ocseceoac000aoz.~eff Noordhoel<
Name: Title: cEo MI ~~,9 By:~ ~a~ 39A188C794CE407... Mile Dunlap Name: Title: N
~`~'~~i`l'~K By Qw~I,vY,a, ~t.ass e5szze~oeccFa22... Andrea Moss Name: rest en o
T1tle: FEDERAL DEPOSIT INSURANCE CORPORATION By: , Nye: ~' Title: ~ F ~=- 7



--------------------------------------------------------------------------------



 